 

Exhibit 10.4

 

Gopher Protocol Inc. 

2500 Broadway, Suite F-125  

Santa Monica, CA 90404

 

June 29, 2017

 

Via Electronic Mail 

Danny Rittman

 

Re:        Payment Terms

 

Dear Mr. Rittman:

 

Reference is hereby made to that certain Amended and Restated Territorial
License Agreement and between Gopher Protocol Inc. (“Gopher”) and Hermes Roll
LLC, a company that was to be formed and owned by you, dated June 16, 2015 (the
“Agreement”). The parties acknowledge that Hermes Roll LLC was never formed. The
Agreement requires that Gopher pay you 2% of actual revenues generated during
the three-year period commencing upon generation of revenue (the “Royalty”).To
date, the parties acknowledge that you have received cash disbursements of
$144,000 during the year ended December 31, 2016 and $56,000 from January 1,
2017 through the date hereof under your Amended and Restated Employment
Agreement (“Employment Agreement”) dated January 1, 2016 (collectively, the
“Historical Disbursements” and together with any future cash disbursements, the
“Disbursements”) – said payments were done under the the Employment Agreement
and No payment was done under the Agreement as Royalty.

 

By signing below, you hereby agree that you will make a payment in full equal to
the amount of the Disbursements (past Disbursements as well as future) no later
than December 31, 2019 – and as such no payments were done under the Employment
Agreement and all such Disbursements to be consider as draws including future
payments. In addition, in the event the Royalty is paid by Gopher to you, Gopher
shall be entitled to reduce such Royalty amount by an amount equal to the
Disbursements. Gopher will capitalize (e.g. treat you as a Debtor) all
Disbursements against Future Royalty commitment.

 

Gopher requests that you sign below agreeing and acknowledging to the terms set
forth herein.

 



  Sincerely,       Gopher Protocol Inc.       By: /s/ Michael D. Murray   Name:
Michael D. Murray   Title: CEO





 

AGREED AND ACKNOWLEGED:

 

/s/ Danny Rittman 

Danny Rittman

 



 

 

